OSCN Found Document:IN RE OFFICIAL PUBLICATION OF DECISIONS OF THE COURT OF CRIMINAL APPEALS

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





IN RE OFFICIAL PUBLICATION OF DECISIONS OF THE COURT OF CRIMINAL APPEALS2014 OK CR 11Case Number: CCAD-2014-1Decided: 08/28/2014IN RE OFFICIAL PUBLICATION OF DECISIONS OF THE OKLAHOMA COURT OF CRIMINAL APPEALS
Cite as: 2014 OK CR 11, __  __
2014 OK CR 11___ P.3d ___IN RE OFFICIAL PUBLICATION OF 
DECISIONS OF THE OKLAHOMA COURT OF CRIMINAL APPEALSCase No. 
CCAD-2014-1August 28, 2014THE COURT OF CRIMINAL APPEALS OF THE STATE OF 
OKLAHOMA
ORDER CORRECTING PORTION OF THERULES OF THE COURT OF 
CRIMINAL APPEALS
¶1 The recent, September 1, 2014, revision of this Court's Rule 3.5 
misidentified the web site for the official publication of this Court's 
Opinions. Paragraph (C)(2)(d) should read as follows:
(d) Opinions of the Oklahoma Court of Criminal Appeals issued for publication 
shall be published on the Oklahoma State Courts Network at www.oscn.net. Such 
opinions may not be cited as authority in a subsequent appellate opinion nor 
used as authority by a trial court until the mandate in the matter has issued. 
After the mandate has issued, the opinion as published on the Web site shall 
constitute the official paragraph citation form of the Oklahoma Court of 
Criminal Appeals. See Rule 1.0 (D) for citation to Rules. 
¶2 This correction shall become effective on the date of this order.
¶3 IT IS SO ORDERED.
¶4 WITNESS MY HAND AND THE SEAL OF THIS COURT this 28th day of August, 
2014. 
/S/DAVID B. LEWIS, Presiding Judge
ATTEST:/s/Michael S. RichieClerk

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.